Citation Nr: 0837355	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  05-30 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than January 30, 
2003, for the establishment of a 30 percent rating for 
asthma.

2.  Entitlement to an increased rating for asthma, currently 
evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from June 1978 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO), in which granted a 30 percent rating for asthma, as of 
January 30, 2004, the date of receipt of the claim for an 
increase.  The disability had previously been rated as 
noncompensable (0 percent).  The veteran's disagreement with 
the effective date assigned in that rating decision led to 
this appeal.

In a March 2006 rating decision, the RO granted an earlier 
effective date of January 30, 2003, based on VA medical 
evidence indicative of an increase in disability.  Although 
that was a partial grant of the benefit sought on appeal, the 
veteran has contended entitlement to an effective date prior 
to January 30, 2003, so the appeal remains active.  See AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to an increased rating for service-
connected asthma is herein REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will provide 
notice when further action is required by the veteran.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim adjudicated on 
the merits in this appeal has been obtained; the veteran has 
shown that he possesses knowledge of the evidence necessary 
to substantiate this claim.

2.  A VA medical record indicates that the veteran began oral 
bronchodilator therapy on January 24, 2003.

3.  On January 30, 2004, the RO received the veteran's claim 
for an increased rating for service-connected asthma. 

4.  There is no VA treatment records dated prior to January 
24, 2003, or earlier received private medical records that 
indicate treatment for asthma.

5.  The rating assigned in the July 1997 rating decision was 
not undebatably erroneous, and the veteran received notice of 
the July 1997 rating decision.


CONCLUSION OF LAW

The criteria for an earlier effective date of January 24, 
2003, but not prior to January 24, 2003, for the 
establishment of a 30 percent rating for asthma have been 
met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.105, 3.155, 3.157, 3.159, 3.400 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.


In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

There is no issue as to providing an appropriate application 
form or completeness of the application.  Pursuant to the 
veteran's claim for an increased rating filed in January 
2004, the veteran was issued a VCAA notification letter in 
April 2004.  The veteran was informed of the basic elements 
of a service-connection claim and an increased rating claim, 
but was not specifically informed regarding the establishment 
of an earlier effective date.  The issue of the proper 
effective date to be assigned to the subsequently granted 
increased rating is what is currently before the Board.

In a March 2006 notification letter, the veteran was informed 
of how to establish an effective date, as outlined in 
Dingess.  This letter, however, was issued subsequent to the 
last issued supplemental statement of the case.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the 
Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  As the March 2006 
letter was issued after the last issued supplemental 
statement of the case, it was not timely.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III).  
Where such a timing error occurred, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders v. Nicholson, 487 F.3d 
881, at 886, 889; petition for cert. granted (U.S. June 16, 
2008) (No. 07-1209) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005) 
(Mayfield I), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (Mayfield II).  

In Sanders, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that any error by VA 
in providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Court, the burden shifts to VA 
to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the Veterans Court's holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield I, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield I, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield I, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield I, supra, at 
128. 

In the instant case, the Board notes that the veteran was 
provided a copy of the relevant portion of the VA regulation 
governing the assignment of effective dates (38 C.F.R. 
§ 3.400) in the August 2005 statement of the case.  In 
addition, the veteran and his representative have shown 
knowledge of the evidence needed to establish an earlier 
effective date.  In this regard, the Board highlights that 
the claims file contains multiple letters from the veteran 
regarding his attempts to locate evidence of earlier 
treatment.  These letters also contain specific/detailed 
arguments regarding the basis for his contention that he is 
warranted entitlement to an earlier effective date (see e.g. 
letter received on October 12, 2004).  Therefore, the Board 
finds that the veteran had actual knowledge of the evidence 
needed to be submitted.  See Dalton, supra.  In view of the 
foregoing, the Board cannot conclude that this defect in 
timing affected the essential fairness of the adjudication, 
and therefore the presumption of prejudice is rebutted.  
Sanders, 487 F.3d, at 889

While the veteran does not have the burden of demonstrating 
prejudice, it is pertinent to note that the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  




The Board also finds that all necessary assistance has been 
provided to the veteran.  Adjudication of the claim for an 
earlier effective date for the assignment of a 30 percent 
rating for asthma upon the merits at this juncture, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Law and Regulations

Under VA regulations, a "claim-application" means a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  A specific 
claim in the form prescribed by the Secretary must be filed 
in order for benefits to be paid to any individual under the 
law administered by VA.  38 C.F.R. § 3.151.  If the veteran 
files an informal claim for a benefit, such informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance or a claim 
for increase will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(a).  When error is found in a 
prior decision, however, the effective date of the award will 
be the date from which benefits would have been payable if 
the corrected decision had been made on the date of the 
reversed decision.  See 38 C.F.R. § 3.400(k).

38 C.F.R. § 3.400(o)(2) further provides that in a claim for 
a disability compensation claim, the effective date will be 
the earliest date as of which it is factually ascertainable 
that an increase in disability had occurred if claim is 
received within 1 year from such date otherwise, date of 
receipt of claim.


38 C.F.R. § 3.157(b) provides that "once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt 
of" certain types evidence will be accepted as an informal 
claim for increased benefits or an informal claim to reopen.  
Among these types of evidence are reports of examination or 
hospitalization by VA or uniformed services and evidence from 
a private physician or laymen.  

The date of receipt of such evidence [from a private 
physician or laymen] will be accepted when the evidence 
furnished by or in behalf of the claimant is within the 
competence of the physician or lay person and shows a 
reasonable probability of entitlement to benefits.  38 C.F.R. 
§ 3.157(b)(2).

Under 38 C.F.R. § 3.105(a), a prior final decision of the VA 
can be reversed or amended where evidence establishes "clear 
and unmistakable error" (CUE).  For CUE to exist:

(1) "[e]ither the correct facts, as they were known at that 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated), or the statutory or regulatory provisions extant 
at the time were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question.  See Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992)).

The Court has consistently stressed the rigorous nature of 
the concept of CUE: "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts: it 
is not mere misinterpretation of facts."  See Oppenheimer v. 
Derwinski, 1 Vet. App. 370, 372 (1991).  To constitute CUE, 
errors must be "undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  See 
Russell, 3 Vet. App. at 313.  The Court has further noted 
that "CUE is a very specific and rare kind of 'error.'"  See 
Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A simple 
disagreement with how the RO evaluated the facts is not 
sufficient to raise a valid claim of CUE.  See Luallen v. 
Brown, 8 Vet. App.92, 95 (1995).  Additionally, the Court has 
held that VA's breach of its duty to assist cannot form a 
basis for a claim of clear and unmistakable error.  See 
Caffrey v. Brown, 6 Vet. App. 377, 383 (1994);

Factual Background

The veteran contends that he is entitled to an earlier 
effective date for the assignment of a 30 percent rating for 
asthma.  In his submitted statements, the veteran has made 
various contentions in regard to an earlier effective date 
being warranted, and has noted several different dates which 
he believes should be the proper effective date for the 
assignment of the 30 percent rating.

The veteran's original claim for service connection for 
asthma was received in April 1997.  In that claim, he did not 
indicate he was receiving any current treatment for asthma.  
The RO issued a June 1997 letter requesting evidence in 
support of the claim.  The veteran did not submit any 
evidence subsequent to this letter.  In a July 1997 rating 
decision, the RO found that, although asthma had existed 
prior to service, it had been permanently worsened by 
service.  The RO appears to have granted service connected 
based solely on evidence of treatment during service of a 
pre-existing disability.  See 38 C.F.R. §§ 3.303, 3.304, 
3.306.  The claims file contained no post-service medical 
evidence of diagnosis or treatment for asthma.  The RO 
assigned a noncompensable rating at that time.  

In a "Mental Health History of Present Illness Assessment," 
the veteran reported to the clinician that he had asthma as a 
child but had experienced no problems recently.  The 
clinician indicated under Axis III that the veteran had 
suffered from asthma in the past but had been asymptomatic 
for the last 10 years.  This document was signed in June 
2002.  




A VA medical record indicates that the veteran began 
treatment with Albuterol, noted to be part of the drug class 
"bronchodilators, sympathomimetic, inhalation" on January 
24, 2003.

The veteran submitted a claim for increased rating that was 
received on January 30, 2004.  The veteran noted that his 
disability as already service-connected.  In a letter 
received in April 2004, the veteran indicated increased use 
of inhalers.  He noted treatment by private doctors in the 
years following discharge from service.  He indicated that he 
had "never really understood the 0% service connection."

Subsequent to an April 2004 VA respiratory examination, the 
RO granted a 30 percent rating in the July 2004 rating 
decision, now on appeal.

In the October 2004 notice of disagreement (NOD), the veteran 
indicated that the 30 percent rating should be assigned as of 
1997.  He also indicated he had been treated at a private 
hospital for asthma, and had been on treatment since 
discharge from service.  

In a letter, received with his NOD on October 12, 2004, the 
veteran asserted several dates as the proper effective date.  
He contended that an effective date in March 1980 (date of 
service discharge) was proper, as he had been treated in 
service and currently had asthma.  In the alternative, he 
indicated that the effective date should be as of 1997 (or 
1998), as at that time he applied for service connection.  He 
indicated that VA had erred at that time in asking for 
evidence that he had asthma.  He indicated, in essence, that 
if he had been properly informed that he was service-
connected with a noncompensable rating, he would have 
appealed the decision at that time.  Lastly, he indicated 
that the effective date should be in 2002, as VA started 
treating his asthma with Albuterol and Aerobid at that time. 

In a letter also received on October 12, 2004, the 
representative indicated that an earlier effective date of 
1998 should be assigned for the increased rating, as that is 
when the veteran was released from service.  The Board notes 
that the veteran was separated from service in March 1980, 
and not in 1998.  In addition, the representative indicated 
that the asthma was diagnosed in service, and therefore, 
there is "clear and unmistakable error which should be taken 
into consideration."

In his August 2005 substantive appeal (on VA Form 9), the 
veteran contended that he had not received notice of the July 
1997 rating decision which assigned a noncompensable rating.  
He indicated that his paying for treatment of asthma 
subsequent to the July 1997 rating was proof that he did not 
have knowledge that he was service connected.

In a document received in April 2006, the veteran remarked 
that he was going to obtain information to show that he began 
using a bronchodilator in 1997.  In a letter dated in April 
2008, he indicated that his attempts to obtain such evidence 
had not been unsuccessful.  

Analysis

The Board finds that entitlement to a slightly earlier 
effective date of January 24, 2003, is warranted.  The basis 
of this grant is that the veteran was assigned a 
noncompensable rating in the July 1997 rating decision which 
granted service connection, and did not appeal.  The claims 
file contains a VA record that indicates that the veteran 
began bronchodilator treatment on January 24, 2003.  Based on 
this treatment record, the RO, in the March 2006 rating 
decision, granted the earlier effective date of January 30, 
2003, that is, one year prior to the claim for increase.  See 
38 C.F.R. § 3.400(o).  Under 38 C.F.R. § 3.157, however, the 
Board finds that the evidence of treatment beginning on 
January 24, 2003, is sufficient to be considered an informal 
claim.  Therefore, the correct effective date is January 24, 
2003.

Although the veteran has contended that he was earlier 
treated with bronchodilators and, in fact, has been treated 
since service, there is no medical evidence of this treatment 
in the record.  The only medical evidence regarding asthma is 
the January 24, 2003, record and the April 2004 VA 
examination report.  The veteran did not file his claim for 
an increased rating until January 30, 2004.  Although he has 
asserted that he received earlier private treatment, the 
Board notes that this evidence would not constitute an 
informal claim until received by VA.  See 38 C.F.R. 
§ 3.157(b)(1)(2).  Thus, later receipt of those records could 
not substantiate an effective date prior to January 24, 2003.  

The fact that the veteran was treated during service or was 
treated privately after service does not provide a basis for 
an earlier effective date for the establishment of the 30 
percent rating.  As outlined above, VA regulations provide 
clear guidelines for the establishment of the effective date 
based on the date of claim or date entitlement arose, 
whichever is later.  See 38 C.F.R. § 3.400.  The veteran's 
current contention that he has received continuous treatment 
since service does not provide a basis for an earlier 
effective date.

The Board notes that the veteran has indicated that he never 
received notice of the July 1997 rating decision, and 
therefore, was unable to appeal the decision.  Review of the 
claims file indicates that the veteran was issued the July 
1997 rating decision, with notice of his appellate rights, to 
the address he had provided in the April 1997 claim.  There 
is no evidence that the rating decision was returned as 
undeliverable.  The Court has held that "[t]he presumption 
of regularity supports the official acts of public officers 
and, in the absence of clear evidence to the contrary, courts 
presume that they have properly discharged their official 
duties."  Clear evidence to the contrary is required to 
rebut the presumption of regularity.  Ashley v. Derwinski, 
2 Vet. App. 307 (1992), (quoting United States v. Chemical 
Foundation, 272 U.S. 1, 14-15 (1926)).  While the Ashley case 
dealt with regularity in procedures at the Board, in 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court 
applied the presumption of regularity to procedures at the RO 
level, such as in the instant case.  The Court specifically 
held that a statement of an appellant, standing alone, is not 
sufficient to rebut the presumption of regularity in RO 
operations.  The veteran has provided no evidence, other than 
his statement, that he did not receive the July 1997 rating 
decision.  The Board finds that the presumption that the 
veteran received the July 1997 rating decision when mailed is 
not rebutted.  Thus, the July 1997 rating decision became 
final.  See 38 U.S.C.A. § 7105.

As to the representative's assertion of CUE, the Board notes 
that the representative has simply indicated that the veteran 
was diagnosed in service.  A disability rating is based on 
the current severity of a disability.  The fact that the 
veteran was diagnosed in service relates to whether the 
disability is service connected, and not the post-service 
severity of the disability.  Although the Board is cognizant 
that the RO, in July 1997 rating decision, assigned a 
noncompensable rating without any evidence of a current 
disability, the veteran did not provide any evidence of 
current treatment, to include VA treatment.  In this regard, 
although the veteran currently contends that he has received 
continuous treatment since service, the clinician who 
completed the June 2002 "Mental Health History of Present 
Illness Assessment" found that the asthma had been 
asymptomatic for the prior 10 years (1992); that is, 
asymptomatic prior to the claim for service connection. 

To whatever extent the veteran and representative are 
alleging some violation of the duty to assist in the original 
claim, VA's breach of its duty to assist cannot form the 
basis for a claim of CUE.  See Caffrey v. Brown, 6 Vet. App. 
377, 383 (1994).  In these circumstances, there is no basis 
for a finding of CUE in the rating assigned in the July 1997 
rating decision.  The rating assigned in the July 1997 rating 
decision was not undebatably erroneous.  With all due respect 
for the representative's contention, there is no evidence of 
CUE in the initial determination.  See Rudd v. Nicholson, 20 
Vet. App. 296, 300 (2006) (a "freestanding" claim for an 
earlier effective date, without a claim and showing of CUE in 
a prior final decision, vitiates the rule of finality and is 
not authorized by law). 

Therefore, after consideration of the above, the Board finds 
that entitlement to an earlier effective date earlier of 
January 24, 2003, but no earlier, is warranted.  

As the preponderance of the evidence is against the 
establishment of an effective date any earlier than the 
January 24, 2003, awarded herein, the benefit-of-the-doubt 
doctrine is not applicable and the claim of entitlement to an 
effective date earlier than January 24, 2003, for the 
establishment of a 30 percent rating for the service-
connected asthma disability must be denied.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. 
Cir. 2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found 
to be against the claimant"); Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).

ORDER

Entitlement to an effective date of January 24, 2003, but not 
prior to January 24, 2003, for the establishment of a 30 
percent rating for asthma is granted, subject to the rules 
and regulations governing the payment of VA monetary 
benefits.


REMAND

As outlined above, the RO granted a 30 percent rating for 
asthma in a July 2004 rating decision.  In an October 2004 
document, the veteran, through his representative, contended 
that the disability rating for asthma "should be higher 
since [the veteran] was hospitalized for the condition."  

The Board construes this October 2004 correspondence as a 
timely notice of disagreement with the rating assigned in the 
July 2004 rating decision.  See 38 C.F.R. §§ 20.201, 20.302; 
see also EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (VA 
must liberally construe all documents filed by a claimant).  
In this regard, the Board notes that Congress has created the 
veterans' benefits system to be both "paternalistic" and 
"uniquely pro- claimant."  See Jaquay v. Principi, 304 F.3d 
1276 (Fed. Cir. 2002); Nolen v. Gober, 222 F.3d 1356 (Fed. 
Cir. 2000); Hensley v. West, 212 F.3d 1255 (Fed. Cir. 2000). 

The record reflects that the RO has not issued the requisite 
statement of the case with respect to this issue pursuant to 
38 C.F.R. § 20.200, and therefore, the Board must remand this 
issue for proper issuance of a statement of the case, and to 
provide the veteran an opportunity to perfect an appeal of 
the issue thereafter by filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this matter is REMANDED for the following 
action:

The issue of entitlement to a rating in 
excess of 30 percent for asthma should be 
reviewed.  If the benefit sought is not 
granted, the veteran should be furnished 
a statement of the case regarding 
entitlement to a rating in excess of 30 
percent and advised of the appropriate 
time limits to perfect his appeal.  This 
issue should only be returned to the 
Board if an appeal is perfected.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

The purpose of this remand is to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.


______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


